DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed September 8, 2022, which amends claims 1, 16, 17, and 22, cancels claims 5 and 15, and adds claim 23. Claims 1-4, 7-14, 16-19, and 21-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,600,967 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendment of the claims, filed September 8, 2022, caused the withdrawal of the rejection of claims 1-3, 8, 10, 12-15, and 17-22 under 35 U.S.C. 102(a)(1) as being anticipated by Spreitzer et al. (US 2012/0211701) as set forth in the Office action mailed June 8, 2022.
Applicant’s amendment of the claims, filed September 8, 2022, caused the withdrawal of the rejection of claims 1-5, 8-18, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Jinde et al. (US 2007/0275266) as set forth in the Office action mailed June 8, 2022.
Applicant’s amendment of the claims, filed September 8, 2022, caused the withdrawal of the rejection of claim 7 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,600,967 as set forth in the Office action mailed June 8, 2022.
Approval of the terminal disclaimer, filed September 8, 2022, caused the withdrawal of the rejection of claims 1-5, 8-19, 21, and 22 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,600,967 as set forth in the Office action mailed June 8, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-14, 16-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begley et al. (US 20060088729/0275266) (hereafter “Begley”) in view of Xia et al. (US2010/0270916) (hereafter “Xia”).
Regarding claims 1-4, 8-14, 16-19, and 21-23, Begley teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0242]-[0252]).  Begley teaches that the light emitting layer can comprise the following compound, 
    PNG
    media_image1.png
    287
    253
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    280
    198
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    280
    238
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    282
    246
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    112
    135
    media_image5.png
    Greyscale
 (paragraphs [0066] and [0252]-[0259], Table 5).  Begley teaches the electroluminescent device can comprise a phosphorescent dopant (paragraph [0141]). Begley teaches that the electroluminescent device can emit white light (Title, Abstract).  Begley teaches the electroluminescent device can be used in consumer products or a lighting panel (paragraph [0006]).
Begley does not teach where the alkyl groups in the taught comprise deuterium atoms.
Xia teaches compounds for use as dopants in electroluminescent devices (paragraphs [0016]-[0025]).  Xia teaches that one can improve the efficiency and lifetime of dopant of an electroluminescent device by chaining the hydrogen atoms in alkyl groups of the compounds to deuterium compounds (paragraphs [0066] and [0067]).  Xia teaches that the improvement is due to increased bond strength.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compounds of Begley, 
    PNG
    media_image1.png
    287
    253
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    280
    198
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    280
    238
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    282
    246
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    112
    135
    media_image5.png
    Greyscale
, so the hydrogen atoms in the alkyl groups (both chain and cyclic) are changed from hydrogen atoms to deuterium atoms.  The motivation, as taught by Xia, would have been to improve the lifetime and efficiency of the device.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the applicant’s claimed invention where the alkyl or cycloalkyl groups comprise both a deuterium atom and a fluorine atom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759